The construction which the majority of the members of the Court place on the word "citizen" as it appears in Section 7 of Article X of the Constitution adopted at the general election of 1934 may destroy *Page 121 
the will of the people as it was expressed at the polls in that election.
To say that the word "citizen" as sued in the Section of the Constitution above mentioned "is limited in its meaning to the term 'citizen' as that term is employed and defined in and by Section 1 of the Fourteenth Amendment to the United States Constitution, and as that term is likewise employed in Florida's own organic law in Sections 2 and 18 of the Declaration of Rights as well as in Section 1 of Article XIV of the Constitution of Florida" is to pervert the meaning of the term as used in Section 7 of Article X, Constitution, and tends to bring the 1934 amendment into conflict with Section 2, Article IV, Constitution of the United States, which provides that "The Citizens of each State shall be entitled to all Privileges and Immunities of Citizens in the several States." (Italics supplied.)
Such an interpretation of the word is unauthorized and violates a fundamental principle of constitutional law and ignores the fact and the law that in this government of ours there is a distinction between the "citizenship of domicile" and "judicial citizenship," a distinction recognized in the case of United States v. Darnaud, 25 Fed. Cas. (No. 14,918) 754, 3 Wall Jr. 143; Read v. Bertrand, 20 Fed. Cas. (No. 11,601) 345, 4 Was. C. C. 514.
Such construction ignores the rights of a State in virtue of its sovereignty to confer citizenship within its own limits where the rights incident to such a status are not those of the citizenship mentioned in the Federal Constitution. It does not follow that because one has all the rights and privileges of a citizen of a State that he must be a citizen of the United States. Such a distinction has long been recognized in this country. See Scott v. Sandford, 19 How. (U.S.) 393, 15 L.Ed. 691; Mitchell v. Wells, 37 Miss. 235. *Page 122 
The distinction became apparent in the discussion affecting the status of qualification of persons of the African race.
The privileges and immunities guaranteed by the Fourteenth Amendment to the Constitution and which the States are forbidden to abridge or deny are those which depend immediately on the Constitution of the United States which belong to citizens of the United States in that relation and character and which the federal court has jurisdiction to protect and not such rights as accrue from state citizenship. Brawner v. Irvin, 169 Fed. Rep. 964; United States v. Moore, 129 Fed. Rep. 630.
The Fourteenth Amendment was not intended to authorize the Federal Government to supervise the State in the exercise of its undoubted powers. People v. Brady, 40 Cal. 198, 6 Am. Rep. 604.
The distinction is clearly made in 11 C. J. under the title of Civil Rights.
The construction adopted by the majority violates, in the interest of those who think the 1934 amendment was unwise, a fundamental rule of construction, which is that a Constitution is to be interpreted by the "spirit which vivifies and not by the letter which killeth." 6 R. C. L. 47.
The term "citizen" as used in the 1934 amendment has no reference to allegiance. It is, as used in the amendment, almost a convertible term with "inhabitant." The term certainly has no implication of political or civil rights. It merely means "permanent resident," an inhabitant of the State. See Webster's International Dictionary.
While the term "citizenship" is not synonymous with "residence," the two words "citizen" and "resides," when combined in the phrase "citizen of and resides in the State *Page 123 
of Florida," convey the idea of permanent residence in Florida — an inhabitant of the State, residing in it.
Such view preserves the amendment from any possible attack by those who wish to destroy it, and who think that it is an unwise provision of constitutional law, and secures to the people of the State the evident purpose of the Amendment. See Wise, Studies in Constitutional Law, Citizenship, 98.